731 N.W.2d 736 (2007)
Roberta HOPKINS, Personal Representative of the Estate of Olive Herford, Deceased, Plaintiff-Appellee,
v.
James E. GRAHAM, Jr., M.D., and James E. Graham, Jr., M.D., P.C., Defendants-Appellants, and
Farah Taher, M.D., Phan Anh Nguyen, and Hurley Medical Center, Defendants-Appellees.
Docket No. 133214. COA No. 261867.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the April 20, 2006 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.